Citation Nr: 1446249	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-12 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1. Entitlement to an initial compensable rating for facial acne prior to April 21, 2014.

2. Entitlement to an initial rating for facial acne in excess of 10 percent from April 21, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to May 2000 and from February 2003 to May 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for acne of the face and assigned a noncompensable rating.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file.

In February 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2014, the RO issued a rating decision granting service connection for bilateral lower extremity acne scars with a noncompensable evaluation, and granted a 10 percent evaluation for acne scars of the face effective April 21, 2014.  The issue of bilateral lower extremity acne scars with a noncompensable evaluation has not been appealed and is not before the Board.


FINDINGS OF FACT

1.  Prior to April 21, 2014, the Veteran's facial acne was manifested by superficial acne and resulting hyperpigmentation without characteristics of disfigurement.

2.  From April 21, 2014, the Veteran's facial acne was manifested by scars with one characteristic of disfigurement.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for facial acne prior to April 21, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7828 (2013).

2.  The criteria for an initial rating for facial acne in excess of 10 percent from April 21, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the appeal is substantiated and additional notice is not required.

Principles of Increased Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Facts and Analysis
Prior to April 21, 2014

The Veteran maintains that a higher rating is warranted for her facial acne.  In statements and testimony, she stated that she experienced acne scars that impacted other parts of her body in addition to her face and neck.  During the hearing, her representative maintained that Diagnostic Code 7800 would be more appropriate to evaluate the Veteran's acne scars.

On VA examination in December 2007, the Veteran reported that she experienced itching, crusting, pimples, and papules on a constant basis.  She reported that over the past year she used topical treatments and received microdermabrasion.

On physical examination, the examiner noted that there were no scars present.  The examination revealed superficial acne located on the face and neck.  The acne consisted of comedones, papules, pustules, and superficial cysts.  The examiner reported that it covered 10 percent of the Veteran's face and neck.  The acne on the face and neck had the following characteristics: hyperpigmentation of more than six square inches and abnormal texture of more than six square inches.  There was no ulceration, crusting, disfigurement, tissue loss, induration, or hypopigmentation.  The acne affected 9 percent of the Veteran's exposed areas and 18 percent of the Veteran's entire body.  The examiner assessed acne with objective factors of extensive areas of pimples, pustules, and cysts of the face, neck, and back.

VA treatment records from November 2010 to July 2011 document ongoing treatment for the Veteran's acne.  In July 2011, the nurse practitioner noted that numerous hyperpigmented scars were visible.  The nurse practitioner also noted that the Veteran clearly developed new areas of hyperpigmented scars in addition to the chronic scarring present on her previous exam in April 2011. 

On VA examination in December 2011, the Veteran continued to report complaints of acne on her face and neck, but noted that she also experienced pimples on her chest, back, neck, and buttocks.  Furthermore she reported that her acne scars were larger and painful.  She denied any treatments or procedures other than systemic or topical medications in the past year.

On physical examination, there was no evidence of rashes or lesions.  The examiner noted that the Veteran experienced superficial acne that affected less than 40 percent of her face and neck.  The examiner concluded that the Veteran's acne did not cause scarring or disfigurement of the head, face, or neck.

The initial noncompensable rating assigned to the Veteran's service-connected acne was assigned pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7828, which specifically pertains to acne.  According to Diagnostic 7828, a noncompensable rating is warranted for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.

VA exams and VA treatment records do not reveal evidence of deep acne.  On VA examination in December 2007 and December 2011, both examiners described the Veteran's acne as superficial.  

Essentially, the issue of whether an increased rating is warranted turns on whether the Veteran's acne related facial scars are disfiguring.

According to Diagnostic Code 7800, scars of the head, face, or neck with one characteristic of disfigurement warrant a 10 percent evaluation.  

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7800 are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Although the December 2007 examiner concluded that the Veteran's acne resulted in hyperpigmentation of more than six square inches and abnormal texture of more than six inches, both of which are characteristics of disfigurement for the purposes of evaluating scars, he also concluded that there were no scars present during the Veteran's examination.  Additionally, on examination in December 2011, the examiner concluded that the Veteran's service-connected acne did not result in scarring or disfigurement of the head, face, or neck.  While the VA treatment records contain evidence of hyperpigmented acne scars, there is no evidence of record that the Veteran's acne scars were disfiguring prior to April 21, 2014.  Instead, the record indicates that the Veteran's superficial acne, characterized by papules, pustules, and superficial cysts, involved an expansive area of the Veteran's face and neck. Superficial acne of any extent, however, is expressly considered in the rating criteria for acne.  As there is no evidence of disfiguring scars, an increased rating based on scars resulting in disfigurement of the head, face, or neck are not applicable.

The preponderance of the evidence is against the claim for an increased rating for acne prior to April 21, 2014; there is no doubt to be resolved; and an increased rating is not warranted.

From April 21, 2014

On VA examination in April 2014, the Veteran reported a history of acne eruptions on her face and neck that occurred approximately every nine days.  She reported that the acne initially felt painful and tender.  The acne would drain pus and then leave dark superficial scars.  She reported that none of the scars were painful.  

The examiner noted that the Veteran's acne caused scarring or disfigurement of the head, face, or neck.  Specifically, he noted that there were several small discolored scars on the Veteran's face and neck.  The examiner noted that scars were too numerous to count, but approximated that there were approximately thirty discolored scars on the Veteran's face of various size.  The length and width were recorded as .3 cm by 1 cm.  None of the scars were tender or painful. 

The examiner approximated that the total area of the head, face, and neck that were hyperpigmented and exhibited abnormal texture was 17 square centimeters.  Acne scars on the Veteran's thighs were also noted to be superficial and non-linear.  The affected area did not exceed 144 square inches.  The examiner concluded that the Veteran experienced superficial acne that affected less than 40 percent of her face and neck.  

In a July 2014 decision, the RO assigned a 10 percent evaluation for the Veteran's acne scarring of the face and a noncompensable evaluation of the Veteran's lower extremity acne scarring.

The compensable rating assigned to the Veteran's service-connected acne scarring of the face was assigned pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800, which pertains to scars of the head, face, or neck.  According to Diagnostic Code 7800, a ten percent rating is warranted for scars of the head, face, or neck due to one characteristic of disfigurement.  A 30 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.

When considering the evidence of record pertaining to the period from April 21, 2014, the Veteran's acne related scars of the head, face, and neck were manifested by one characteristic of disfigurement pursuant to the criteria listed under Diagnostic Code 7800, Note (1).  See 38 C.F.R. § 4.118 (2013).  Specifically, the acne related scar was noted to be at least .6 cm at its widest part on examination in April 2014.  The evidence of record does not indicate, however, that the Veteran experienced any other characteristic of disfigurement pursuant to the criteria listed under Diagnostic Code 7800, Note (1).  Additionally, the record does not suggest and the Veteran has not argued that she experiences visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features.  Accordingly, a rating in excess of 10 percent is not warranted for the Veteran's acne related scars of the head, face, and neck based on the criteria established under Diagnostic Code 7800.

Alternative diagnostic codes such as Diagnostic Code 7828 were also considered.  According to Diagnostic 7828, a noncompensable rating is warranted for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  The April 2014 VA examination described the Veteran's acne as superficial.  Accordingly, a rating in excess of 10 percent is not warranted for the Veteran's acne.

The preponderance of the evidence is against the claim for an increased rating for acne from April 21, 2014; there is no doubt to be resolved; and an increased rating is not warranted.

The evidence shows that the Veteran's service-connected acne results in scarring and disfigurement; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service connected acne disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (208); 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial compensable rating for facial acne prior to April 21, 2014 is denied.

Entitlement to an initial rating for facial acne in excess of 10 percent from April 21, 2014 is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


